Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel withdrawn claims 1-7 and 12-15.
Allow claims 16, 18-22 and 27-34.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method of decreasing an amount of nitrogen-containing fertilizer required for producing a yield of a crop comprising inoculating the soil of a field with a plurality of a genetically modified bacteria that fixes atmospheric nitrogen where the bacteria has a average colonization ability in the roots of the plant of 1.0 x 104 bacterial cells per gram of fresh weight of the root tissue and fixes N at a rate of at least 1 x 10-17 mmol N per bacterial cell per hour, followed by applying no more than 90% of a dose of nitrogen containing fertilizer to the soil. The closets prior are is drawn to Wu which reduced the amount of nitrogen applied in fertilizer, however the reference is silent to the specific fixation rate per bacterial cell and weight in fresh plant root of the instant claims. The instant invention provides an improved method that reduces exogenous fertilizer use while improving crop yield.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618